Citation Nr: 1224683	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is an adult child of the Veteran who served on active duty from August 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  


FINDINGS OF FACT

1.  The Veteran has established basic DEA eligibility from February 14, 2006, based upon a 100 percent disability rating for his service-connected posttraumatic stress disorder (PTSD).

2.  Records show the appellant was born in April 1979 and that her 26th birthday occurred in April 2005 prior to the date basic DEA eligibility was established as of February 14, 2006.  



CONCLUSION OF LAW

The criteria for the appellant's DEA eligibility have not been met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021(a), 21.3040(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When an application for education benefits is received, VA has notice and assistance requirements under applicable law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  21.1031, 21.1032 (2011).  Proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Additionally, the VA is responsible for providing any required forms along with instructions for completing such forms.  There has been substantial compliance with all applicable duties to notify and assist.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).

Background and Analysis

The essential facts in this case are not in dispute.  The Veteran has established basic DEA eligibility from February 14, 2006, based upon a 100 percent disability rating for his service-connected PTSD.  Records show the appellant was born in April 1979 and that her 26th birthday occurred in April 2005.  The appellant contends, in essence, that the Veteran had experienced problems with PTSD for many years prior to February 14, 2006, and that an exception to the age limitation should be provided to her in accordance with the spirit of the law.  

Basic eligibility for DEA benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service- connected disability.  38 U.S.C.A. § 3501(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021(a) (2011).  Generally, a child's period of eligibility for DEA begins on the child's 18th birthday; however, VA regulations specifically provide that no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.  38 C.F.R. § 21.3040(c) (2011).  DEA benefits may be extended to a child for whom eligibility arises after the child's 18th birthday and before his or her 26th birthday including when an eligible child suspends pursuit of a program due to conditions beyond the child's control, to complete a quarter or semester of education, and after September 11, 2001, if the child is ordered to active duty.  See 38 C.F.R. § 21.3041(g), (h) (2011).  

Based upon the evidence of record, the Board finds the appellant was born in April 1979 and that her 26th birthday occurred in April 2005.  As she reached her 26th birthday before the February 14, 2006, effective date for the finding of the Veteran's permanent total service-connected disability, eligibility may not be established.  See 38 C.F.R. § 21.3040(c).  The Board acknowledges the appellant's allegation that she was told by GI BILL representatives and/or provided incorrect information via VA pamphlets and website that despite her age she was eligible for Chapter 35 benefits.  Unfortunately, there is no basis in law whereby an exception may be provided in this case. The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress and that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

The Board also notes that in statements and personal hearing testimony the appellant asserted, in essence, that an earlier effective date should have been established for the Veteran's permanent and total disability rating.  Generally, under VA law only the Veteran or his accredited representative may initiate a claim for VA benefits, to include for benefits based upon a claim for an earlier effective date due to clear and unmistakable error.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


